Citation Nr: 1523859	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  10-12 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Mary Ann Royle, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel
INTRODUCTION

The Veteran had active service from May 1966 to April 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

In September 2011, the Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing and provided testimony.  A transcript of the hearing is associated with the claims file.

In April 2013, the Board denied the service connection claims for bilateral hearing loss and tinnitus due to no etiological relationship to the Veteran's active service.  

In September 2013, the Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  The Veteran argued that the Board erred when it did not consider the applicability of the combat presumption and when it relied upon a May 2009 VA audiological examination, which he deemed inadequate.   

In a May 2014 Memorandum Decision, the Board vacated the Board's April 2013 decision and remanded the claims back to the Board for readjudication.   Although the Court's focus was on the Board's failure to consider the combat presumption, it alluded to problems with the May 2009 examination opinion.  In order to dispose of these claims in the most expeditious manner, the Board finds a remand appropriate to correct any deficiencies found in the May 2009 examination before rendering another decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Upon enlistment, the military documented the Veteran as having a pre-existing hearing defect.  The Veteran separated from service with the same hearing defect.  

The Veteran contends that he is entitled to service connection for hearing loss due to acoustic trauma during combat zone service.  As noted in the decision's introduction, in May 2009, VA conducted an examination with a written report documenting the Veteran's current hearing loss disability, and an opinion as to whether the disability was related to the Veteran's active service.  Unfortunately, the May 2009 examiner approached the Veteran's hearing loss disability as generic service connection claim rather than one of aggravation since the disability pre-existed service.  Without a discussion of aggravation, the May 2009 is considered inadequate.  In order to correct the deficiencies of the May 2009 examination, a new examination and opinion is necessary. 

The issue of service connection for tinnitus is also remanded.  Tinnitus is inextricably intertwined with the pending service connection claim for bilateral hearing loss.  Tinnitus was first diagnosed after service.  Tinnitus impacts the Veteran's hearing by causing ringing in the ears.  The May 2009 VA examiner's opinion related the tinnitus to the current hearing loss disability.  Accordingly, a new examination and opinion is also necessary for this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA medical examination to ascertain the nature and etiology of his claimed hearing disabilities. 

The entire claims folder and a copy of this REMAND must be made available to the examiner.  All indicated studies should be conducted, and the results reviewed before the final opinion. 

A detailed opinion is requested as to the following:

(a)  Is it at least as likely as not that the Veteran's current bilateral hearing disability was aggravated (permanently worsened beyond the normal progression) by active service?  Please address the Veteran's lay statements that he experienced hearing loss symptoms during service.  

(b)  Is it at least as likely as not that the Veteran's tinnitus  is related to active service, to include service in a combat zone? 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



